Citation Nr: 0942066	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with non-VA hospital treatment 
provided from May 16, 2006, to May 18, 2006.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran reportedly served on active duty from June 1962 
to May 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 determination by 
the Department of Veterans Affairs Medical Center (VAMC) in 
North Little Rock, which authorized payment for hospital 
services provided by St. Joseph's, a non-VA hospital, on May 
15, 2006, and denied payment or reimbursement of such medical 
expenses from May 16-18, 2006.
On his substantive appeal, received in January 2007, the 
Veteran requested a personal hearing in Washington, D.C.  
Such a hearing was scheduled for July 2007, however, internal 
records show that the Veteran cancelled his hearing.  As 
such, the Board considers the Veteran's previous hearing 
request to be withdrawn.

In October 2008, the Board remanded the claim for further 
development.  The claim has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  On May 15, 2006, the non service-connected Veteran 
presented to the emergency room at a non-VA hospital with a 
chief complaint of facial weakness; his condition was 
stabilized the same day.  

2.  On May 16, 2006, the Veteran was admitted to the non-VA 
hospital for further workup, and remained there until May 18, 
2006. 

3.  VA did not approve payment for the medical care received 
at the non-VA medical facility from May 16-18, 2006.

4.  A VA facility was not feasibly available to the Veteran 
on May 16, 2006, and resolving all doubt in his favor, his 
treatment remained emergent for that day.

5.  The Veteran's treatment after May 16, 2006, could not be 
considered emergent by a reasonably prudent lay person and 
further inpatient hospital treatment was not warranted.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of 
unauthorized, non-VA medical expenses incurred on May 16, 
2006, pursuant to the Veterans Millennium Health Care and 
Benefits Act, are met.  38 U.S.C.A. §1725 (West 2002); 38 
C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 (2009).

2.  The criteria for payment or reimbursement of 
unauthorized, non-VA medical expenses incurred on May 17 and 
18, 2006, pursuant to the Veterans Millennium Health Care and 
Benefits Act, are not met.  38 U.S.C.A. §1725 (West 2002); 38 
C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive. In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.  As this case concerns a legal 
determination of whether the Veteran is entitled to 
reimbursement for medical expenses under 38 U.S.C.A. §1725, 
the provisions of the VCAA are not applicable.  The 
provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
contain their own notice requirements. Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

At any rate, the Veteran was provided with the notice 
required by the VCAA in a September 2006 letter.  VA has done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records and requesting an expert medical opinion.  
Consequently, the duties to notify and assist have been met.

II.  Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; (e) At the time the emergency 
treatment was furnished, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

The Board need not here determine whether § 1725 as revised, 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or 
the version effective since October 10, 2008, is applied, the 
result is the same; the appeal is partially allowed and 
partially denied.  Although the Veteran has not been apprised 
of the revised version of 38 U.S.C.A. § 1725, the Board finds 
no prejudice to the Veteran by the Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing 38 U.S.C.A. § 1725, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Under 38 
C.F.R. § 17.1002, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  38 C.F.R. § 17.1002(b).



The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need be demonstrated only that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, that is, placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 
No. 08-0531 (U.S. Vet. App. Oct. 7, 2009).

III.  Analysis

On May 15, 2006, the Veteran presented to the emergency room 
at St. Joseph's Mercy Health Center, a non-VA medical 
facility, with a chief complaint of facial weakness.  A 
cranial computed tomography (CT) scan was taken, which was 
essentially normal.  In the early morning of May 16, 2006, 
the Veteran was admitted to St. Joseph's to rule out a 
transient ischemia attack (TIA).  He was discharged from St. 
Joseph's on May 18, 2006.  The Veteran did not have prior 
authorization for the non-VA hospitalization.

According to the "Record of Assessment, Documentation, and 
Disposition," the emergency room physician checked the box 
indicating that the Veteran's status was "stable" when he was 
admitted to the hospital on May 16, 2006.  It was also noted 
that the physician indicated that no beds were available at 
the VA.  The admission note from St. Joseph's also reflects 
that the Veteran's physician talked with VA, at the Veteran's 
request, but no beds were available.

The Fee Clinic Coordinators (physicians) reviewed the claim, 
and based on their decision, the VAMC, in June 2006, approved 
the claim of entitlement to payment or reimbursement for 
unauthorized private medical expenses incurred on May 15, 
2006, at which time he was stabilized.  However, the VAMC 
denied the Veteran's claim of entitlement to payment or 
reimbursement from May 16-18, 2006.  It was noted that the 
Veteran's medical condition had stabilized on May 15, 2006, 
and that that VA facilities were feasibly available for care, 
such that transfer to a VAMC could have been safely affected 
from May 16-18, 2006.

The Veteran has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to private 
hospital treatment received from May 16-18, 2006, pursuant to 
the Veterans Millennium Health Care and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).  His primary contention is that his condition was not 
stable when he was admitted on May 16, 2006, and that he 
needed further testing to rule out a stroke.

Pursuant to the Board's October 2008 remand, a medical 
opinion was requested.  In this regard, according to an April 
2009 statement, Dr. S. M. N., a neurologist, essentially 
opined that the Veteran's condition from May 16-18, 2006, did 
not require continued emergent medical care.  The neurologist 
reiterated the events that had transpired - On May 15, 2006, 
the Veteran experienced a gradual onset of facial nerve 
weakness and had the option of driving to St. Joseph's in Hot 
Springs or to the VA medical facility in Little Rock, which 
is 55 miles east of Hot Springs.  The neurologist further 
stated that the Veteran chose to drive to St. Joseph's, which 
had no round the clock neurologic consultant, as opposed to 
the VA hospital which has round the clock neurology coverage.  
The neurologist stated that he had suffered the identical 
condition the left side of his face a number of years ago, 
though he told the emergency room physician that it felt 
different.  The neurologist also noted that the emergency 
physician at St. Joseph's was unsure of the neurologic 
diagnosis and did not have a consultant at hand to help him.  
A call was made to the VA hospital for a transfer, but no 
beds were available.  The neurologist further stated that he 
was admitted to the non-VA hospital primarily because nobody 
with the expertise to make the correct diagnosis was 
available.  Therefore, the neurologist noted that even after 
the Veteran was seen by the neurologic consultant at the non-
VA hospital at 1400 hours on May 16, 2006, the Veteran was 
kept as an inpatient for another day and a half.  

The record is clear that no beds were available to the 
Veteran when a call was made to the VA hospital and transfer 
to a VA facility was not feasible.  It has been pointed out 
by the Chief of Neurology Service that the treatment after 
May 15 was not emergent.  However, this appears to be based 
on the physician's specialized knowledge, and it is pointed 
out that the emergency room physician was unsure of the 
diagnosis.  The Veteran has claimed that he thought the 
treatment was still emergent and the fact that he was 
admitted shows the treating medical personnel shared his 
view.  As the regulation indicates, an emergency exists if a 
prudent lay person would have reasonably expected that delay 
in treatment would have been hazardous to life or health.  
The fact that the Veteran thought the treatment was emergent 
and the emergency room physician thought it was prudent to 
hospitalize the Veteran is enough to establish that the 
treatment could have been judged emergent by a prudent lay 
person.  So until the Veteran was examined by a neurological 
consultant on May 16, entitlement to payment or reimbursement 
is established.  

Significantly, the neurologist noted that the "state of the 
art" in neurologic care does not require an admission for 
the Veteran's condition.  There is nothing in the record that 
explains satisfactorily why the Veteran continued to be 
hospitalized after receiving the neurological consultation on 
May 16, 2006.  Yet the Veteran remained hospitalized for 
another day and a half.  The Veteran indicated that his 
condition continued to represent a medical emergency for the 
entire period from May 16-18, 2006, and that no VA facility 
was feasibly available.  However, it should have been clear 
to the neurologic consultant that the Veteran did not need 
further treatment.  Certainly the Veteran would have been 
cleared from a neurological standpoint and the need for 
further inpatient care ceased.  While VA facilities remained 
unavailable, further hospitalization was not necessary.  
Therefore, based on both the lay and medical evidence in this 
case, the Board finds that the preponderance of the evidence 
is against reimbursement or payment for the period from May 
17 to 18, 2006, under the provisions of 38 U.S.C.A. § 1725.  
The appeal is therefore denied for the latter period.




ORDER

Payment or reimbursement of unauthorized medical expenses 
associated with non-VA hospital treatment provided on May 16, 
2006 is allowed, subject to the regulations governing the 
award of monetary benefits.

Payment or reimbursement of unauthorized medical expenses 
associated with non-VA hospital treatment provided from May 
17, 2006 to May 18, 2006 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


